Citation Nr: 0320892	
Decision Date: 08/20/03    Archive Date: 08/25/03	

DOCKET NO.  02-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left ankle. 

2.  Entitlement to service connection for disabilities of the 
low back, both hips, and both knees as secondary to service-
connected traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of entitlement to service connection for 
disabilities of the low back, left hip and both knees are 
decided herein, and the remaining issues are remanded for 
reasons of due process in compliance with governing law and 
regulation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Degenerative joint disease at L3-L4, L4-L5, and L5-S1, 
degenerative arthritis of the left hip, and degenerative 
arthritis of both knees with left knee ligament damage are 
causally attributable to the veteran's left ankle traumatic 
arthritis.


CONCLUSIONS OF LAW

1.  Degenerative arthritis at L3-L4, L4-L5, and L5-S1 is 
secondary to the veteran's service-connected left ankle 
traumatic arthritis.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

2.  Degenerative arthritis of the left hip is secondary to 
the veteran's service-connected left ankle traumatic 
arthritis.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

3.  Degenerative arthritis of the right knee is secondary to 
the veteran's service-connected left ankle traumatic 
arthritis.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).

4.  Degenerative arthritis of the left knee with ligament 
damage is secondary to the veteran's service-connected left 
ankle traumatic arthritis.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  The veteran and 
representative were provided the laws and regulations 
governing VCAA in an August 2002 Supplemental Statement of 
the Case.

After the case was forwarded to the Board for appellate 
review, the Board sought to independently undertake 
additional development through the ordering of a VA 
examination with a request for medical opinions in accordance 
with 38 U.S.C.A. § 5103A(d)(2) in April 2003.  The veteran 
was subsequently provided the requested examination in June 
2003, and the case was returned to the Board.  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the U. S. Court of Appeals 
for the Federal Circuit ruled that the Board could not 
consider newly developed evidence in the first instance 
without first providing the RO an opportunity to review such 
evidence in accordance with governing law and regulations.  

Accordingly, the Board would ordinarily be required to remand 
all issues involved in this case for initial RO consideration 
of the June 2003 VA examination before conducting an 
appellate review.  In light of the opinions contained in the 
June 2003 VA examination, however, the Board is prepared to 
allow certain of the veteran's claims for service connection, 
and there can certainly be no prejudice to the veteran in the 
Board taking such action without first providing the RO an 
opportunity to review this newly produced evidence.  See 
Bernard v. Brown, 4 Vet. App. 438 (1993).  

Service connection may be awarded for injury or disease 
incurred or aggravated in line of duty during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
injury or disease.  38 C.F.R. § 3.310(a).

Analysis:  In October 1999, a VA physician wrote a letter for 
the veteran indicating that he had evaluated the veteran for 
degenerative changes of various joints.  He noted that the 
veteran weighed 360 pounds.  He wrote his belief that the 
degenerative changes of the knee, hip and low back "are a 
direct result of" the veteran's ankle fracture in service.

In November 1999, the veteran was provided a VA orthopedic 
examination.  The veteran's service-connected left ankle was 
discussed, including the fact that the medial and lateral 
malleoli were fractured and that he underwent an open 
reduction and internal fixation.  It was indicated that the 
veteran was over 300 pounds "which is pertinent to this 
examination."  The veteran complained of pain in the knee, 
the hip and the back.  An MRI of the left knee revealed an 
abnormal medial collateral ligament and a tear in the 
posterior horn of the lateral meniscus as well as a Baker's 
cyst and degenerative changes with loss of joint space.  The 
physician wrote that the veteran had been limping on his left 
ankle for many years but that it was likely that the veteran 
also had trauma to the left knee which may or may not have 
been incurred at the time his left ankle was damaged during 
service.  In this physician's opinion, the veteran's left 
knee problems had much more to do with causation of both 
knees, the low back and hip problems than the service-
connected left ankle.

In February 2000, the VA physician who had written a 
statement for the veteran earlier in October 1999 again wrote 
that degenerative changes in the knee, hip and low back were 
directly related to the initial ankle injury.

In July 2000, the veteran was provided with another VA 
orthopedic examination.  The veteran's clinical history was 
reviewed and discussed.  This physician wrote that the 
veteran's ankle was fractured 33 years earlier and that he 
developed problems with his back, hip and knees approximately 
five years earlier.  The veteran was quite obese.  He wrote 
that there were many things that could have transpired in the 
previous 33 years to explain the hip, lumbar, and knee 
problems.  He wrote that given that X-rays of the hip and 
lumbar spine were "not remarkable," it was his opinion that 
pain of these joints were related to general degenerative 
changes and the veteran's obesity and not related to the 
earlier ankle fracture.

In February 2001, another VA physician submitted a statement 
which was identical to the February 2000 VA physician's 
statement.  The February 2001 statement included a medical 
opinion that the degenerative changes of the knee, hip and 
low back were directly related to the veteran's initial ankle 
injury.

Because of the differing clinical opinions on file with 
respect to secondary causation of the veteran's claimed 
orthopedic disabilities of the low back, hips and knees, the 
Board referred this case for an additional VA examination 
with request for an opinion.  This examination was completed 
in June 2003 by the same physician who had submitted a 
statement on the veteran's behalf in February 2001.  X-ray 
studies revealed degenerative arthritic changes of both knees 
with narrowing of the joint space which was more prominent on 
the left.  X-ray studies of both hips showed degenerative 
arthritic changes of the left hip with marginal hypertrophic 
spur formation about the femoral head.  There was no 
significant joint narrowing or erosion of the left hip.  This 
physician also noted that the veteran had chronic lumbar 
strain and that he also had a degree of scoliosis which was 
considered developmental in origin and not related to 
service-connected let ankle injury.  This physician wrote 
that it was his opinion that the veteran's current low back 
(excluding scoliosis), bilateral hip and bilateral knee 
conditions were all related to the service-connected fracture 
of the left ankle.  Although this fracture was shown to be 
healed, there was still evidence of the fracture and hardware 
in place on X-ray, and there was asymmetry of the talotibial 
joint space with widening laterally and narrowing medially.  
This doctor wrote that the asymmetry in the veteran's healed 
ankle fracture caused an abnormal gait which put abnormal 
stresses on the veteran's walking architecture and led to his 
disability of the knees, hips and low back.  

A preponderance of the evidence of record is in favor of the 
veteran's claims of service connection for disabilities of 
the low back, left hip, and both knees as being caused 
secondary to his service-connected traumatic arthritis of the 
left ankle.  The veteran's low back disability is shown to 
include degenerative joint disease at L3-L4, L4-L5, and L5-S1 
and has also been characterized as chronic lumbar strain.

The veteran's left and right knees are both shown to be 
adversely affected by degenerative arthritis but the left 
knee has also been demonstrated to have ligamentous damage 
with chronic effusion.  The Board notes that the earlier 
clinical evidence on file tends only to refer to the 
veteran's left hip and left knee.  Although both knees are 
shown to have degenerative changes which have been attributed 
to the veteran's service-connected ankle injury, there is 
only evidence of left hip pathology documented by X-ray 
findings.  Although the most recent clinical examination 
indicated that there was pain in both hips with degenerative 
joint disease seen only on the left, the Board will only 
grant service connection for left hip degenerative joint 
disease.  Pain must be supported by adequate pathology and 
right hip pathology is not adequately identified for a 
present allowance of service connection.


ORDER

Entitlement to service connection for degenerative arthritis 
at L3-L4, L4-L5, L5-S1 with chronic lumbar strain is granted.

Entitlement to service connection for degenerative arthritis 
of the left hip is granted.

Entitlement to service connection for degenerative arthritis 
of the right knee is granted.  

Entitlement to service connection for degenerative arthritis 
of the left knee with ligamentous damage and chronic effusion 
is granted.  


REMAND

Because the Board is not prepared, based upon the evidence on 
file, to grant the maximum schedular evaluation available for 
left ankle disability nor to allow service connection for a 
right hip disability, these issues must be remanded to the RO 
in view of the Federal Circuit's holding in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Short of a complete grant of the benefit 
sought on appeal, the Board may not consider the results of 
the June 2003 VA examination in the first instance.

For this reason, the case is REMANDED to the RO for the 
following:

The RO should conduct a review of all of 
the evidence of record with respect to 
the remaining issues of entitlement to an 
evaluation in excess of 10 percent for 
left ankle disability, and of entitlement 
to service connection for a right hip 
disability and determine whether the 
development of these issues so far 
completed is adequate in accordance with 
VCAA and the duties to assist and notify.  
The RO should undertake any additional 
evidentiary development indicated by the 
evidence on file and should offer the 
veteran the opportunity of submitting any 
additional evidence or argument he might 
have with respect to these remaining 
issues.  Thereafter, the RO should again 
address the remaining issues on appeal 
and, if they are not resolved to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case which addresses VCAA, the applicable 
laws and regulations, and the evidence on 
file and provide the veteran and 
representative with an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board after compliance 
will all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                       
____________________________________________
	JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



